DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 24, 2021, and November 26, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1 – 6, 9 – 12, and 29 – 35 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response to the Office Actions, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 

SEO discloses a BS configuring a subband by diving a system band into multiple of resource block groups, and sends the allocation information indicative of the allocated subband 
However, SEO does not explicitly disclose “sending scheduling information to a terminal […] wherein the target carrier is scheduled by the scheduling carrier and configured with at least one bandwidth part, the at least one bandwidth part is a frequency domain resource pre-designated on the scheduling carrier; and the target bandwidth part is scheduled by the scheduling carrier among all bandwidth parts on the target carrier; wherein physical resource blocks (PRBs) on each carrier configured for the terminal are separately numbered in a predefined order, bandwidth parts on each carrier are independently numbered in units of PRBs in a predefined order, and the scheduling information comprises: association information; and PRB indication information for indicating a scheduled PRB; wherein the association information is information associated with carrier indication information and bandwidth part indication information, the carrier indication information indicates a scheduled carrier, and the bandwidth part indication information indicates a scheduled bandwidth part on the scheduled carrier, wherein the association information is a scrambling sequence for scrambling physical broadcast channel (PBCH) or synchronization signal (SS) block; wherein the association information is predefined or configured by the base station for the terminal, and when the association information is configured by the base station for the terminal, the method further comprises: sending the association information to the terminal by target signaling, wherein the target signaling comprises any one of: radio resource control signaling, system information, a media access control address control unit and physical layer signaling.”



Therefore, the prior arts of record fail to teach or suggest individually or in combination of “sending scheduling information to a terminal, for cross-carrier scheduling a target bandwidth part on at least one target carrier by means of a scheduling carrier; wherein the target carrier is scheduled by the scheduling carrier and configured with at least one bandwidth part, the at least one bandwidth part is a frequency domain resource pre-designated on the scheduling carrier; and the target bandwidth part is scheduled by the scheduling carrier among all bandwidth parts on the target carrier; wherein physical resource blocks (PRBs) on each carrier configured for the terminal are separately numbered in a predefined order, bandwidth parts on each carrier are independently numbered in units of PRBs in a predefined order, and the scheduling information comprises: association information; and PRB indication information for indicating a scheduled PRB; wherein the association information is information associated with carrier indication information and bandwidth part indication information, the carrier indication information indicates a scheduled carrier, and the bandwidth part indication information indicates a scheduled bandwidth part on the scheduled carrier, wherein the association information is a scrambling sequence for scrambling physical broadcast channel (PBCH) or synchronization signal (SS) block; wherein the association information is predefined or configured by the base station for the terminal, and when the association information is configured by the base station for the terminal, the method further comprises: sending the association information to the terminal by target signaling, wherein the target signaling comprises any one of: radio resource control signaling, system information, a media access control address control unit and physical layer signaling” as recited in Claim 1. Similar limitations are presented in the amended independent Claims 9, 29, and 30.

Dependent claims 2 – 6, 10 – 12, and 31 – 35 further limit the allowed independent claims 1, 9, 29, and 30. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gilles CHARBIT – a broadcast channel of a carrier in one of a predetermined number of subsets of physical resource blocks in a system bandwidth is measured for configuring on the basis of a cell configuration, wherein each subset includes the same prescribed number of physical resource blocks and the predetermined number of subsets are distributed in the frequency domain to cover the system bandwidth with the center of the system bandwidth being located in the center of a middle subset, and common control signaling in the one subset of physical resource blocks is measured for scheduling in accordance with the configured broadcast channel of the carrier
LI et al – the mapping relationship between base station set and the first portion of bandwidth according to the first mapping relationship between carrier wave bandwidth and/or terminal equipment ability of bandwidth and the second portion of bandwidth between sets, determining said fractional bandwidth, wherein in the first portion of bandwidth set comprises several partial bandwidths, said first set of fractional bandwidth comprises the portion of bandwidth and the second portion of bandwidth in the set comprises several partial bandwidths, the second partial bandwidth collection includes the portion of bandwidth
KIM et al – a modulation order and a transport block size is detected based on the at least one parameter obtained that includes a sub-carrier spacing of a transport format, where the signal received is processed based on the detected modulation order and the transport block size

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        


/KHALED M KASSIM/Primary Examiner, Art Unit 2468